Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lester Johnson appeals the district court’s orders denying his motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(e) (2006) and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Johnson, No. 3:95-cr-00488-JFA (D.S.C. Jan. 5, 2009 & June 22, 2009). We dispense -with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.